 


 HR 2146 ENR: Defending Public Safety Employees’ Retirement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2146 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to allow Federal law enforcement officers, firefighters, and air traffic controllers to make penalty-free withdrawals from governmental plans after age 50, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Defending Public Safety Employees’ Retirement Act.  2.Early retirement distributions to Federal law enforcement officers, firefighters, and air traffic controllers in governmental plans (a)In generalSection 72(t)(10)(B) of the Internal Revenue Code of 1986 is amended— 
(1)by striking the period at the end and inserting , or;  (2)by striking means any employee and inserting the following:  
means— (i)any employee; and 
(3)by adding at the end the following new clause:  (ii)any Federal law enforcement officer described in section 8331(20) or 8401(17) of title 5, United States Code, any Federal customs and border protection officer described in section 8331(31) or 8401(36) of such title, any Federal firefighter described in section 8331(21) or 8401(14) of such title, or any air traffic controller described in 8331(30) or 8401(35) of such title.. 
(b)Application to defined contribution plansSection 72(t)(10)(A) of such Code is amended by striking which is a defined benefit plan. (c)Distributions not treated as modification of substantially equal paymentsSection 72(t)(4)(A)(ii) of such Code is amended by inserting or a distribution to which paragraph (10) applies after other than by reason of death or disability. 
(d)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2015.  3.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
ITrade promotion authority
101.Short titleThis title may be cited as the Bipartisan Congressional Trade Priorities and Accountability Act of 2015. 102.Trade negotiating objectives (a)Overall trade negotiating objectivesThe overall trade negotiating objectives of the United States for agreements subject to the provisions of section 103 are—
(1)to obtain more open, equitable, and reciprocal market access; (2)to obtain the reduction or elimination of barriers and distortions that are directly related to trade and investment and that decrease market opportunities for United States exports or otherwise distort United States trade;
(3)to further strengthen the system of international trade and investment disciplines and procedures, including dispute settlement; (4)to foster economic growth, raise living standards, enhance the competitiveness of the United States, promote full employment in the United States, and enhance the global economy;
(5)to ensure that trade and environmental policies are mutually supportive and to seek to protect and preserve the environment and enhance the international means of doing so, while optimizing the use of the world’s resources; (6)to promote respect for worker rights and the rights of children consistent with core labor standards of the ILO (as set out in section 111(7)) and an understanding of the relationship between trade and worker rights;
(7)to seek provisions in trade agreements under which parties to those agreements ensure that they do not weaken or reduce the protections afforded in domestic environmental and labor laws as an encouragement for trade; (8)to ensure that trade agreements afford small businesses equal access to international markets, equitable trade benefits, and expanded export market opportunities, and provide for the reduction or elimination of trade and investment barriers that disproportionately impact small businesses;
(9)to promote universal ratification and full compliance with ILO Convention No. 182 Concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labor; (10)to ensure that trade agreements reflect and facilitate the increasingly interrelated, multi-sectoral nature of trade and investment activity;
(11)to recognize the growing significance of the Internet as a trading platform in international commerce; (12)to take into account other legitimate United States domestic objectives, including, but not limited to, the protection of legitimate health or safety, essential security, and consumer interests and the law and regulations related thereto; and
(13)to take into account conditions relating to religious freedom of any party to negotiations for a trade agreement with the United States. (b)Principal trade negotiating objectives (1)Trade in goodsThe principal negotiating objectives of the United States regarding trade in goods are—
(A)to expand competitive market opportunities for exports of goods from the United States and to obtain fairer and more open conditions of trade, including through the utilization of global value chains, by reducing or eliminating tariff and nontariff barriers and policies and practices of foreign governments directly related to trade that decrease market opportunities for United States exports or otherwise distort United States trade; and (B)to obtain reciprocal tariff and nontariff barrier elimination agreements, including with respect to those tariff categories covered in section 111(b) of the Uruguay Round Agreements Act (19 U.S.C. 3521(b)).
(2)Trade in services
(A)The principal negotiating objective of the United States regarding trade in services is to expand competitive market opportunities for United States services and to obtain fairer and more open conditions of trade, including through utilization of global value chains, by reducing or eliminating barriers to international trade in services, such as regulatory and other barriers that deny national treatment and market access or unreasonably restrict the establishment or operations of service suppliers. (B)Recognizing that expansion of trade in services generates benefits for all sectors of the economy and facilitates trade, the objective described in subparagraph (A) should be pursued through all means, including through a plurilateral agreement with those countries willing and able to undertake high standard services commitments for both existing and new services.
(3)Trade in agricultureThe principal negotiating objective of the United States with respect to agriculture is to obtain competitive opportunities for United States exports of agricultural commodities in foreign markets substantially equivalent to the competitive opportunities afforded foreign exports in United States markets and to achieve fairer and more open conditions of trade in bulk, specialty crop, and value added commodities by— (A)securing more open and equitable market access through robust rules on sanitary and phytosanitary measures that—
(i)encourage the adoption of international standards and require a science-based justification be provided for a sanitary or phytosanitary measure if the measure is more restrictive than the applicable international standard; (ii)improve regulatory coherence, promote the use of systems-based approaches, and appropriately recognize the equivalence of health and safety protection systems of exporting countries;
(iii)require that measures are transparently developed and implemented, are based on risk assessments that take into account relevant international guidelines and scientific data, and are not more restrictive on trade than necessary to meet the intended purpose; and (iv)improve import check processes, including testing methodologies and procedures, and certification requirements,while recognizing that countries may put in place measures to protect human, animal, or plant life or health in a manner consistent with their international obligations, including the WTO Agreement on the Application of Sanitary and Phytosanitary Measures (referred to in section 101(d)(3) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(3)));
(B)reducing or eliminating, by a date certain, tariffs or other charges that decrease market opportunities for United States exports— (i)giving priority to those products that are subject to significantly higher tariffs or subsidy regimes of major producing countries; and
(ii)providing reasonable adjustment periods for United States import sensitive products, in close consultation with Congress on such products before initiating tariff reduction negotiations; (C)reducing tariffs to levels that are the same as or lower than those in the United States;
(D)reducing or eliminating subsidies that decrease market opportunities for United States exports or unfairly distort agriculture markets to the detriment of the United States; (E)allowing the preservation of programs that support family farms and rural communities but do not distort trade;
(F)developing disciplines for domestic support programs, so that production that is in excess of domestic food security needs is sold at world prices; (G)eliminating government policies that create price depressing surpluses;
(H)eliminating state trading enterprises whenever possible; (I)developing, strengthening, and clarifying rules to eliminate practices that unfairly decrease United States market access opportunities or distort agricultural markets to the detriment of the United States, and ensuring that such rules are subject to efficient, timely, and effective dispute settlement, including—
(i)unfair or trade distorting activities of state trading enterprises and other administrative mechanisms, with emphasis on requiring price transparency in the operation of state trading enterprises and such other mechanisms in order to end cross subsidization, price discrimination, and price undercutting; (ii)unjustified trade restrictions or commercial requirements, such as labeling, that affect new technologies, including biotechnology;
(iii)unjustified sanitary or phytosanitary restrictions, including restrictions not based on scientific principles in contravention of obligations in the Uruguay Round Agreements or bilateral or regional trade agreements; (iv)other unjustified technical barriers to trade; and
(v)restrictive rules in the administration of tariff rate quotas; (J)eliminating practices that adversely affect trade in perishable or cyclical products, while improving import relief mechanisms to recognize the unique characteristics of perishable and cyclical agriculture;
(K)ensuring that import relief mechanisms for perishable and cyclical agriculture are as accessible and timely to growers in the United States as those mechanisms that are used by other countries; (L)taking into account whether a party to the negotiations has failed to adhere to the provisions of already existing trade agreements with the United States or has circumvented obligations under those agreements;
(M)taking into account whether a product is subject to market distortions by reason of a failure of a major producing country to adhere to the provisions of already existing trade agreements with the United States or by the circumvention by that country of its obligations under those agreements; (N)otherwise ensuring that countries that accede to the World Trade Organization have made meaningful market liberalization commitments in agriculture;
(O)taking into account the impact that agreements covering agriculture to which the United States is a party have on the United States agricultural industry; (P)maintaining bona fide food assistance programs, market development programs, and export credit programs;
(Q)seeking to secure the broadest market access possible in multilateral, regional, and bilateral negotiations, recognizing the effect that simultaneous sets of negotiations may have on United States import sensitive commodities (including those subject to tariff rate quotas); (R)seeking to develop an international consensus on the treatment of seasonal or perishable agricultural products in investigations relating to dumping and safeguards and in any other relevant area;
(S)seeking to establish the common base year for calculating the Aggregated Measurement of Support (as defined in the Agreement on Agriculture) as the end of each country’s Uruguay Round implementation period, as reported in each country’s Uruguay Round market access schedule; (T)ensuring transparency in the administration of tariff rate quotas through multilateral, plurilateral, and bilateral negotiations; and
(U)eliminating and preventing the undermining of market access for United States products through improper use of a country’s system for protecting or recognizing geographical indications, including failing to ensure transparency and procedural fairness and protecting generic terms. (4)Foreign investmentRecognizing that United States law on the whole provides a high level of protection for investment, consistent with or greater than the level required by international law, the principal negotiating objectives of the United States regarding foreign investment are to reduce or eliminate artificial or trade distorting barriers to foreign investment, while ensuring that foreign investors in the United States are not accorded greater substantive rights with respect to investment protections than United States investors in the United States, and to secure for investors important rights comparable to those that would be available under United States legal principles and practice, by—
(A)reducing or eliminating exceptions to the principle of national treatment; (B)freeing the transfer of funds relating to investments;
(C)reducing or eliminating performance requirements, forced technology transfers, and other unreasonable barriers to the establishment and operation of investments; (D)seeking to establish standards for expropriation and compensation for expropriation, consistent with United States legal principles and practice;
(E)seeking to establish standards for fair and equitable treatment, consistent with United States legal principles and practice, including the principle of due process; (F)providing meaningful procedures for resolving investment disputes;
(G)seeking to improve mechanisms used to resolve disputes between an investor and a government through— (i)mechanisms to eliminate frivolous claims and to deter the filing of frivolous claims;
(ii)procedures to ensure the efficient selection of arbitrators and the expeditious disposition of claims; (iii)procedures to enhance opportunities for public input into the formulation of government positions; and
(iv)providing for an appellate body or similar mechanism to provide coherence to the interpretations of investment provisions in trade agreements; and (H)ensuring the fullest measure of transparency in the dispute settlement mechanism, to the extent consistent with the need to protect information that is classified or business confidential, by—
(i)ensuring that all requests for dispute settlement are promptly made public; (ii)ensuring that—
(I)all proceedings, submissions, findings, and decisions are promptly made public; and (II)all hearings are open to the public; and
(iii)establishing a mechanism for acceptance of amicus curiae submissions from businesses, unions, and nongovernmental organizations. (5)Intellectual propertyThe principal negotiating objectives of the United States regarding trade-related intellectual property are—
(A)to further promote adequate and effective protection of intellectual property rights, including through— (i) (I)ensuring accelerated and full implementation of the Agreement on Trade-Related Aspects of Intellectual Property Rights referred to in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)), particularly with respect to meeting enforcement obligations under that agreement; and
(II)ensuring that the provisions of any trade agreement governing intellectual property rights that is entered into by the United States reflect a standard of protection similar to that found in United States law; (ii)providing strong protection for new and emerging technologies and new methods of transmitting and distributing products embodying intellectual property, including in a manner that facilitates legitimate digital trade;
(iii)preventing or eliminating discrimination with respect to matters affecting the availability, acquisition, scope, maintenance, use, and enforcement of intellectual property rights; (iv)ensuring that standards of protection and enforcement keep pace with technological developments, and in particular ensuring that rightholders have the legal and technological means to control the use of their works through the Internet and other global communication media, and to prevent the unauthorized use of their works;
(v)providing strong enforcement of intellectual property rights, including through accessible, expeditious, and effective civil, administrative, and criminal enforcement mechanisms; and (vi)preventing or eliminating government involvement in the violation of intellectual property rights, including cyber theft and piracy;
(B)to secure fair, equitable, and nondiscriminatory market access opportunities for United States persons that rely upon intellectual property protection; and (C)to respect the Declaration on the TRIPS Agreement and Public Health, adopted by the World Trade Organization at the Fourth Ministerial Conference at Doha, Qatar on November 14, 2001, and to ensure that trade agreements foster innovation and promote access to medicines.
(6)Digital trade in goods and services and cross-border data flowsThe principal negotiating objectives of the United States with respect to digital trade in goods and services, as well as cross-border data flows, are— (A)to ensure that current obligations, rules, disciplines, and commitments under the World Trade Organization and bilateral and regional trade agreements apply to digital trade in goods and services and to cross-border data flows;
(B)to ensure that— (i)electronically delivered goods and services receive no less favorable treatment under trade rules and commitments than like products delivered in physical form; and
(ii)the classification of such goods and services ensures the most liberal trade treatment possible, fully encompassing both existing and new trade; (C)to ensure that governments refrain from implementing trade-related measures that impede digital trade in goods and services, restrict cross-border data flows, or require local storage or processing of data;
(D)with respect to subparagraphs (A) through (C), where legitimate policy objectives require domestic regulations that affect digital trade in goods and services or cross-border data flows, to obtain commitments that any such regulations are the least restrictive on trade, nondiscriminatory, and transparent, and promote an open market environment; and (E)to extend the moratorium of the World Trade Organization on duties on electronic transmissions.
(7)Regulatory practicesThe principal negotiating objectives of the United States regarding the use of government regulation or other practices to reduce market access for United States goods, services, and investments are— (A)to achieve increased transparency and opportunity for the participation of affected parties in the development of regulations;
(B)to require that proposed regulations be based on sound science, cost benefit analysis, risk assessment, or other objective evidence; (C)to establish consultative mechanisms and seek other commitments, as appropriate, to improve regulatory practices and promote increased regulatory coherence, including through—
(i)transparency in developing guidelines, rules, regulations, and laws for government procurement and other regulatory regimes; (ii)the elimination of redundancies in testing and certification;
(iii)early consultations on significant regulations; (iv)the use of impact assessments;
(v)the periodic review of existing regulatory measures; and (vi)the application of good regulatory practices;
(D)to seek greater openness, transparency, and convergence of standards development processes, and enhance cooperation on standards issues globally; (E)to promote regulatory compatibility through harmonization, equivalence, or mutual recognition of different regulations and standards and to encourage the use of international and interoperable standards, as appropriate;
(F)to achieve the elimination of government measures such as price controls and reference pricing which deny full market access for United States products; (G)to ensure that government regulatory reimbursement regimes are transparent, provide procedural fairness, are nondiscriminatory, and provide full market access for United States products; and
(H)to ensure that foreign governments— (i)demonstrate that the collection of undisclosed proprietary information is limited to that necessary to satisfy a legitimate and justifiable regulatory interest; and
(ii)protect such information against disclosure, except in exceptional circumstances to protect the public, or where such information is effectively protected against unfair competition. (8)State-owned and state-controlled enterprisesThe principal negotiating objective of the United States regarding competition by state-owned and state-controlled enterprises is to seek commitments that—
(A)eliminate or prevent trade distortions and unfair competition favoring state-owned and state-controlled enterprises to the extent of their engagement in commercial activity, and (B)ensure that such engagement is based solely on commercial considerations,in particular through disciplines that eliminate or prevent discrimination and market-distorting subsidies and that promote transparency.
(9)Localization barriers to tradeThe principal negotiating objective of the United States with respect to localization barriers is to eliminate and prevent measures that require United States producers and service providers to locate facilities, intellectual property, or other assets in a country as a market access or investment condition, including indigenous innovation measures. (10)Labor and the environmentThe principal negotiating objectives of the United States with respect to labor and the environment are—
(A)to ensure that a party to a trade agreement with the United States— (i)adopts and maintains measures implementing internationally recognized core labor standards (as defined in section 111(17)) and its obligations under common multilateral environmental agreements (as defined in section 111(6)),
(ii)does not waive or otherwise derogate from, or offer to waive or otherwise derogate from— (I)its statutes or regulations implementing internationally recognized core labor standards (as defined in section 111(17)), in a manner affecting trade or investment between the United States and that party, where the waiver or derogation would be inconsistent with one or more such standards, or
(II)its environmental laws in a manner that weakens or reduces the protections afforded in those laws and in a manner affecting trade or investment between the United States and that party, except as provided in its law and provided not inconsistent with its obligations under common multilateral environmental agreements (as defined in section 111(6)) or other provisions of the trade agreement specifically agreed upon, and (iii)does not fail to effectively enforce its environmental or labor laws, through a sustained or recurring course of action or inaction,in a manner affecting trade or investment between the United States and that party after entry into force of a trade agreement between those countries;
(B)to recognize that— (i)with respect to environment, parties to a trade agreement retain the right to exercise prosecutorial discretion and to make decisions regarding the allocation of enforcement resources with respect to other environmental laws determined to have higher priorities, and a party is effectively enforcing its laws if a course of action or inaction reflects a reasonable, bona fide exercise of such discretion, or results from a reasonable, bona fide decision regarding the allocation of resources; and
(ii)with respect to labor, decisions regarding the distribution of enforcement resources are not a reason for not complying with a party’s labor obligations; a party to a trade agreement retains the right to reasonable exercise of discretion and to make bona fide decisions regarding the allocation of resources between labor enforcement activities among core labor standards, provided the exercise of such discretion and such decisions are not inconsistent with its obligations; (C)to strengthen the capacity of United States trading partners to promote respect for core labor standards (as defined in section 111(7));
(D)to strengthen the capacity of United States trading partners to protect the environment through the promotion of sustainable development; (E)to reduce or eliminate government practices or policies that unduly threaten sustainable development;
(F)to seek market access, through the elimination of tariffs and nontariff barriers, for United States environmental technologies, goods, and services; (G)to ensure that labor, environmental, health, or safety policies and practices of the parties to trade agreements with the United States do not arbitrarily or unjustifiably discriminate against United States exports or serve as disguised barriers to trade;
(H)to ensure that enforceable labor and environment obligations are subject to the same dispute settlement and remedies as other enforceable obligations under the agreement; and (I)to ensure that a trade agreement is not construed to empower a party’s authorities to undertake labor or environmental law enforcement activities in the territory of the United States.
(11)CurrencyThe principal negotiating objective of the United States with respect to currency practices is that parties to a trade agreement with the United States avoid manipulating exchange rates in order to prevent effective balance of payments adjustment or to gain an unfair competitive advantage over other parties to the agreement, such as through cooperative mechanisms, enforceable rules, reporting, monitoring, transparency, or other means, as appropriate. (12)Foreign currency manipulationThe principal negotiating objective of the United States with respect to unfair currency practices is to seek to establish accountability through enforceable rules, transparency, reporting, monitoring, cooperative mechanisms, or other means to address exchange rate manipulation involving protracted large scale intervention in one direction in the exchange markets and a persistently undervalued foreign exchange rate to gain an unfair competitive advantage in trade over other parties to a trade agreement, consistent with existing obligations of the United States as a member of the International Monetary Fund and the World Trade Organization.
(13)WTO and multilateral trade agreementsRecognizing that the World Trade Organization is the foundation of the global trading system, the principal negotiating objectives of the United States regarding the World Trade Organization, the Uruguay Round Agreements, and other multilateral and plurilateral trade agreements are— (A)to achieve full implementation and extend the coverage of the World Trade Organization and multilateral and plurilateral agreements to products, sectors, and conditions of trade not adequately covered;
(B)to expand country participation in and enhancement of the Information Technology Agreement, the Government Procurement Agreement, and other plurilateral trade agreements of the World Trade Organization; (C)to expand competitive market opportunities for United States exports and to obtain fairer and more open conditions of trade, including through utilization of global value chains, through the negotiation of new WTO multilateral and plurilateral trade agreements, such as an agreement on trade facilitation;
(D)to ensure that regional trade agreements to which the United States is not a party fully achieve the high standards of, and comply with, WTO disciplines, including Article XXIV of GATT 1994, Article V and V bis of the General Agreement on Trade in Services, and the Enabling Clause, including through meaningful WTO review of such regional trade agreements; (E)to enhance compliance by WTO members with their obligations as WTO members through active participation in the bodies of the World Trade Organization by the United States and all other WTO members, including in the trade policy review mechanism and the committee system of the World Trade Organization, and by working to increase the effectiveness of such bodies; and
(F)to encourage greater cooperation between the World Trade Organization and other international organizations. (14)Trade institution transparencyThe principal negotiating objective of the United States with respect to transparency is to obtain wider and broader application of the principle of transparency in the World Trade Organization, entities established under bilateral and regional trade agreements, and other international trade fora through seeking—
(A)timely public access to information regarding trade issues and the activities of such institutions; (B)openness by ensuring public access to appropriate meetings, proceedings, and submissions, including with regard to trade and investment dispute settlement; and
(C)public access to all notifications and supporting documentation submitted by WTO members. (15)Anti-corruptionThe principal negotiating objectives of the United States with respect to the use of money or other things of value to influence acts, decisions, or omissions of foreign governments or officials or to secure any improper advantage in a manner affecting trade are—
(A)to obtain high standards and effective domestic enforcement mechanisms applicable to persons from all countries participating in the applicable trade agreement that prohibit such attempts to influence acts, decisions, or omissions of foreign governments or officials or to secure any such improper advantage; (B)to ensure that such standards level the playing field for United States persons in international trade and investment; and
(C)to seek commitments to work jointly to encourage and support anti-corruption and anti-bribery initiatives in international trade fora, including through the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions of the Organization for Economic Cooperation and Development, done at Paris December 17, 1997 (commonly known as the OECD Anti-Bribery Convention). (16)Dispute settlement and enforcementThe principal negotiating objectives of the United States with respect to dispute settlement and enforcement of trade agreements are—
(A)to seek provisions in trade agreements providing for resolution of disputes between governments under those trade agreements in an effective, timely, transparent, equitable, and reasoned manner, requiring determinations based on facts and the principles of the agreements, with the goal of increasing compliance with the agreements; (B)to seek to strengthen the capacity of the Trade Policy Review Mechanism of the World Trade Organization to review compliance with commitments;
(C)to seek adherence by panels convened under the Dispute Settlement Understanding and by the Appellate Body to— (i)the mandate of those panels and the Appellate Body to apply the WTO Agreement as written, without adding to or diminishing rights and obligations under the Agreement; and
(ii)the standard of review applicable under the Uruguay Round Agreement involved in the dispute, including greater deference, where appropriate, to the fact finding and technical expertise of national investigating authorities; (D)to seek provisions encouraging the early identification and settlement of disputes through consultation;
(E)to seek provisions to encourage the provision of trade-expanding compensation if a party to a dispute under the agreement does not come into compliance with its obligations under the agreement; (F)to seek provisions to impose a penalty upon a party to a dispute under the agreement that—
(i)encourages compliance with the obligations of the agreement; (ii)is appropriate to the parties, nature, subject matter, and scope of the violation; and
(iii)has the aim of not adversely affecting parties or interests not party to the dispute while maintaining the effectiveness of the enforcement mechanism; and (G)to seek provisions that treat United States principal negotiating objectives equally with respect to—
(i)the ability to resort to dispute settlement under the applicable agreement; (ii)the availability of equivalent dispute settlement procedures; and
(iii)the availability of equivalent remedies. (17)Trade remedy lawsThe principal negotiating objectives of the United States with respect to trade remedy laws are—
(A)to preserve the ability of the United States to enforce rigorously its trade laws, including the antidumping, countervailing duty, and safeguard laws, and avoid agreements that lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies, or that lessen the effectiveness of domestic and international safeguard provisions, in order to ensure that United States workers, agricultural producers, and firms can compete fully on fair terms and enjoy the benefits of reciprocal trade concessions; and (B)to address and remedy market distortions that lead to dumping and subsidization, including overcapacity, cartelization, and market access barriers.
(18)Border taxesThe principal negotiating objective of the United States regarding border taxes is to obtain a revision of the rules of the World Trade Organization with respect to the treatment of border adjustments for internal taxes to redress the disadvantage to countries relying primarily on direct taxes for revenue rather than indirect taxes. (19)Textile negotiationsThe principal negotiating objectives of the United States with respect to trade in textiles and apparel articles are to obtain competitive opportunities for United States exports of textiles and apparel in foreign markets substantially equivalent to the competitive opportunities afforded foreign exports in United States markets and to achieve fairer and more open conditions of trade in textiles and apparel.
(20)Commercial partnerships
(A)In generalWith respect to an agreement that is proposed to be entered into with the Transatlantic Trade and Investment Partnership countries and to which section 103(b) will apply, the principal negotiating objectives of the United States regarding commercial partnerships are the following: (i)To discourage actions by potential trading partners that directly or indirectly prejudice or otherwise discourage commercial activity solely between the United States and Israel.
(ii)To discourage politically motivated actions to boycott, divest from, or sanction Israel and to seek the elimination of politically motivated nontariff barriers on Israeli goods, services, or other commerce imposed on the State of Israel. (iii)To seek the elimination of state-sponsored unsanctioned foreign boycotts against Israel or compliance with the Arab League Boycott of Israel by prospective trading partners.
(B)DefinitionIn this paragraph, the term actions to boycott, divest from, or sanction Israel means actions by states, non-member states of the United Nations, international organizations, or affiliated agencies of international organizations that are politically motivated and are intended to penalize or otherwise limit commercial relations specifically with Israel or persons doing business in Israel or in Israeli-controlled territories. (21)Good governance, transparency, the effective operation of legal regimes, and the rule of law of trading partnersThe principal negotiating objectives of the United States with respect to ensuring implementation of trade commitments and obligations by strengthening good governance, transparency, the effective operation of legal regimes and the rule of law of trading partners of the United States is through capacity building and other appropriate means, which are important parts of the broader effort to create more open democratic societies and to promote respect for internationally recognized human rights.
(c)Capacity building and other prioritiesIn order to address and maintain United States competitiveness in the global economy, the President shall— (1)direct the heads of relevant Federal agencies—
(A)to work to strengthen the capacity of United States trading partners to carry out obligations under trade agreements by consulting with any country seeking a trade agreement with the United States concerning that country’s laws relating to customs and trade facilitation, sanitary and phytosanitary measures, technical barriers to trade, intellectual property rights, labor, and the environment; and (B)to provide technical assistance to that country if needed;
(2)seek to establish consultative mechanisms among parties to trade agreements to strengthen the capacity of United States trading partners to develop and implement standards for the protection of the environment and human health based on sound science; (3)promote consideration of multilateral environmental agreements and consult with parties to such agreements regarding the consistency of any such agreement that includes trade measures with existing environmental exceptions under Article XX of GATT 1994; and
(4)submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate an annual report on capacity-building activities undertaken in connection with trade agreements negotiated or being negotiated pursuant to this title. 103.Trade agreements authority (a)Agreements regarding tariff barriers (1)In generalWhenever the President determines that one or more existing duties or other import restrictions of any foreign country or the United States are unduly burdening and restricting the foreign trade of the United States and that the purposes, policies, priorities, and objectives of this title will be promoted thereby, the President—
(A)may enter into trade agreements with foreign countries before— (i)July 1, 2018; or
(ii)July 1, 2021, if trade authorities procedures are extended under subsection (c); and (B)may, subject to paragraphs (2) and (3), proclaim—
(i)such modification or continuance of any existing duty, (ii)such continuance of existing duty free or excise treatment, or
(iii)such additional duties,as the President determines to be required or appropriate to carry out any such trade agreement.Substantial modifications to, or substantial additional provisions of, a trade agreement entered into after July 1, 2018, or July 1, 2021, if trade authorities procedures are extended under subsection (c), shall not be eligible for approval under this title. (2)NotificationThe President shall notify Congress of the President’s intention to enter into an agreement under this subsection.
(3)LimitationsNo proclamation may be made under paragraph (1) that— (A)reduces any rate of duty (other than a rate of duty that does not exceed 5 percent ad valorem on the date of the enactment of this Act) to a rate of duty which is less than 50 percent of the rate of such duty that applies on such date of enactment;
(B)reduces the rate of duty below that applicable under the Uruguay Round Agreements or a successor agreement, on any import sensitive agricultural product; or (C)increases any rate of duty above the rate that applied on the date of the enactment of this Act.
(4)Aggregate reduction; exemption from staging
(A)Aggregate reductionExcept as provided in subparagraph (B), the aggregate reduction in the rate of duty on any article which is in effect on any day pursuant to a trade agreement entered into under paragraph (1) shall not exceed the aggregate reduction which would have been in effect on such day if— (i)a reduction of 3 percent ad valorem or a reduction of 1/10 of the total reduction, whichever is greater, had taken effect on the effective date of the first reduction proclaimed under paragraph (1) to carry out such agreement with respect to such article; and
(ii)a reduction equal to the amount applicable under clause (i) had taken effect at 1-year intervals after the effective date of such first reduction. (B)Exemption from stagingNo staging is required under subparagraph (A) with respect to a duty reduction that is proclaimed under paragraph (1) for an article of a kind that is not produced in the United States. The United States International Trade Commission shall advise the President of the identity of articles that may be exempted from staging under this subparagraph.
(5)RoundingIf the President determines that such action will simplify the computation of reductions under paragraph (4), the President may round an annual reduction by an amount equal to the lesser of— (A)the difference between the reduction without regard to this paragraph and the next lower whole number; or
(B)½ of 1 percent ad valorem. (6)Other limitationsA rate of duty reduction that may not be proclaimed by reason of paragraph (3) may take effect only if a provision authorizing such reduction is included within an implementing bill provided for under section 106 and that bill is enacted into law.
(7)Other tariff modificationsNotwithstanding paragraphs (1)(B), (3)(A), (3)(C), and (4) through (6), and subject to the consultation and layover requirements of section 115 of the Uruguay Round Agreements Act (19 U.S.C. 3524), the President may proclaim the modification of any duty or staged rate reduction of any duty set forth in Schedule XX, as defined in section 2(5) of that Act (19 U.S.C. 3501(5)), if the United States agrees to such modification or staged rate reduction in a negotiation for the reciprocal elimination or harmonization of duties under the auspices of the World Trade Organization. (8)Authority under uruguay round agreements act not affectedNothing in this subsection shall limit the authority provided to the President under section 111(b) of the Uruguay Round Agreements Act (19 U.S.C. 3521(b)).
(b)Agreements regarding tariff and nontariff barriers
(1)In general
(A)Whenever the President determines that— (i)1 or more existing duties or any other import restriction of any foreign country or the United States or any other barrier to, or other distortion of, international trade unduly burdens or restricts the foreign trade of the United States or adversely affects the United States economy, or
(ii)the imposition of any such barrier or distortion is likely to result in such a burden, restriction, or effect,and that the purposes, policies, priorities, and objectives of this title will be promoted thereby, the President may enter into a trade agreement described in subparagraph (B) during the period described in subparagraph (C). (B)The President may enter into a trade agreement under subparagraph (A) with foreign countries providing for—
(i)the reduction or elimination of a duty, restriction, barrier, or other distortion described in subparagraph (A); or (ii)the prohibition of, or limitation on the imposition of, such barrier or other distortion.
(C)The President may enter into a trade agreement under this paragraph before— (i)July 1, 2018; or
(ii)July 1, 2021, if trade authorities procedures are extended under subsection (c).Substantial modifications to, or substantial additional provisions of, a trade agreement entered into after July 1, 2018, or July 1, 2021, if trade authorities procedures are extended under subsection (c), shall not be eligible for approval under this title. (2)ConditionsA trade agreement may be entered into under this subsection only if such agreement makes progress in meeting the applicable objectives described in subsections (a) and (b) of section 102 and the President satisfies the conditions set forth in sections 104 and 105.
(3)Bills qualifying for trade authorities procedures
(A)The provisions of section 151 of the Trade Act of 1974 (in this title referred to as trade authorities procedures) apply to a bill of either House of Congress which contains provisions described in subparagraph (B) to the same extent as such section 151 applies to implementing bills under that section. A bill to which this paragraph applies shall hereafter in this title be referred to as an implementing bill. (B)The provisions referred to in subparagraph (A) are—
(i)a provision approving a trade agreement entered into under this subsection and approving the statement of administrative action, if any, proposed to implement such trade agreement; and (ii)if changes in existing laws or new statutory authority are required to implement such trade agreement or agreements, only such provisions as are strictly necessary or appropriate to implement such trade agreement or agreements, either repealing or amending existing laws or providing new statutory authority.
(c)Extension disapproval process for congressional trade authorities procedures
(1)In generalExcept as provided in section 106(b)— (A)the trade authorities procedures apply to implementing bills submitted with respect to trade agreements entered into under subsection (b) before July 1, 2018; and
(B)the trade authorities procedures shall be extended to implementing bills submitted with respect to trade agreements entered into under subsection (b) after June 30, 2018, and before July 1, 2021, if (and only if)— (i)the President requests such extension under paragraph (2); and
(ii)neither House of Congress adopts an extension disapproval resolution under paragraph (5) before July 1, 2018. (2)Report to Congress by the PresidentIf the President is of the opinion that the trade authorities procedures should be extended to implementing bills described in paragraph (1)(B), the President shall submit to Congress, not later than April 1, 2018, a written report that contains a request for such extension, together with—
(A)a description of all trade agreements that have been negotiated under subsection (b) and the anticipated schedule for submitting such agreements to Congress for approval; (B)a description of the progress that has been made in negotiations to achieve the purposes, policies, priorities, and objectives of this title, and a statement that such progress justifies the continuation of negotiations; and
(C)a statement of the reasons why the extension is needed to complete the negotiations. (3)Other reports to Congress (A)Report by the advisory committeeThe President shall promptly inform the Advisory Committee for Trade Policy and Negotiations established under section 135 of the Trade Act of 1974 (19 U.S.C. 2155) of the decision of the President to submit a report to Congress under paragraph (2). The Advisory Committee shall submit to Congress as soon as practicable, but not later than June 1, 2018, a written report that contains—
(i)its views regarding the progress that has been made in negotiations to achieve the purposes, policies, priorities, and objectives of this title; and (ii)a statement of its views, and the reasons therefor, regarding whether the extension requested under paragraph (2) should be approved or disapproved.
(B)Report by International Trade CommissionThe President shall promptly inform the United States International Trade Commission of the decision of the President to submit a report to Congress under paragraph (2). The International Trade Commission shall submit to Congress as soon as practicable, but not later than June 1, 2018, a written report that contains a review and analysis of the economic impact on the United States of all trade agreements implemented between the date of the enactment of this Act and the date on which the President decides to seek an extension requested under paragraph (2). (4)Status of reportsThe reports submitted to Congress under paragraphs (2) and (3), or any portion of such reports, may be classified to the extent the President determines appropriate.
(5)Extension disapproval resolutions
(A)For purposes of paragraph (1), the term extension disapproval resolution means a resolution of either House of Congress, the sole matter after the resolving clause of which is as follows: That the ____ disapproves the request of the President for the extension, under section 103(c)(1)(B)(i) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, of the trade authorities procedures under that Act to any implementing bill submitted with respect to any trade agreement entered into under section 103(b) of that Act after June 30, 2018., with the blank space being filled with the name of the resolving House of Congress. (B)Extension disapproval resolutions—
(i)may be introduced in either House of Congress by any member of such House; and (ii)shall be referred, in the House of Representatives, to the Committee on Ways and Means and, in addition, to the Committee on Rules.
(C)The provisions of subsections (d) and (e) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192) (relating to the floor consideration of certain resolutions in the House and Senate) apply to extension disapproval resolutions. (D)It is not in order for—
(i)the House of Representatives to consider any extension disapproval resolution not reported by the Committee on Ways and Means and, in addition, by the Committee on Rules; (ii)the Senate to consider any extension disapproval resolution not reported by the Committee on Finance; or
(iii)either House of Congress to consider an extension disapproval resolution after June 30, 2018. (d)Commencement of negotiationsIn order to contribute to the continued economic expansion of the United States, the President shall commence negotiations covering tariff and nontariff barriers affecting any industry, product, or service sector, and expand existing sectoral agreements to countries that are not parties to those agreements, in cases where the President determines that such negotiations are feasible and timely and would benefit the United States. Such sectors include agriculture, commercial services, intellectual property rights, industrial and capital goods, government procurement, information technology products, environmental technology and services, medical equipment and services, civil aircraft, and infrastructure products. In so doing, the President shall take into account all of the negotiating objectives set forth in section 102.
104.Congressional oversight, consultations, and access to information
(a)Consultations with Members of Congress
(1)Consultations during negotiationsIn the course of negotiations conducted under this title, the United States Trade Representative shall— (A)meet upon request with any Member of Congress regarding negotiating objectives, the status of negotiations in progress, and the nature of any changes in the laws of the United States or the administration of those laws that may be recommended to Congress to carry out any trade agreement or any requirement of, amendment to, or recommendation under, that agreement;
(B)upon request of any Member of Congress, provide access to pertinent documents relating to the negotiations, including classified materials; (C)consult closely and on a timely basis with, and keep fully apprised of the negotiations, the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate;
(D)consult closely and on a timely basis with, and keep fully apprised of the negotiations, the House Advisory Group on Negotiations and the Senate Advisory Group on Negotiations convened under subsection (c) and all committees of the House of Representatives and the Senate with jurisdiction over laws that could be affected by a trade agreement resulting from the negotiations; and (E)with regard to any negotiations and agreement relating to agricultural trade, also consult closely and on a timely basis (including immediately before initialing an agreement) with, and keep fully apprised of the negotiations, the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
(2)Consultations prior to entry into forcePrior to exchanging notes providing for the entry into force of a trade agreement, the United States Trade Representative shall consult closely and on a timely basis with Members of Congress and committees as specified in paragraph (1), and keep them fully apprised of the measures a trading partner has taken to comply with those provisions of the agreement that are to take effect on the date that the agreement enters into force. (3)Enhanced coordination with congress (A)Written guidelinesThe United States Trade Representative, in consultation with the chairmen and the ranking members of the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, respectively—
(i)shall, not later than 120 days after the date of the enactment of this Act, develop written guidelines on enhanced coordination with Congress, including coordination with designated congressional advisers under subsection (b), regarding negotiations conducted under this title; and (ii)may make such revisions to the guidelines as may be necessary from time to time.
(B)Content of guidelinesThe guidelines developed under subparagraph (A) shall enhance coordination with Congress through procedures to ensure— (i)timely briefings upon request of any Member of Congress regarding negotiating objectives, the status of negotiations in progress conducted under this title, and the nature of any changes in the laws of the United States or the administration of those laws that may be recommended to Congress to carry out any trade agreement or any requirement of, amendment to, or recommendation under, that agreement; and
(ii)the sharing of detailed and timely information with Members of Congress, and their staff with proper security clearances as appropriate, regarding those negotiations and pertinent documents related to those negotiations (including classified information), and with committee staff with proper security clearances as would be appropriate in the light of the responsibilities of that committee over the trade agreements programs affected by those negotiations. (C)DisseminationThe United States Trade Representative shall disseminate the guidelines developed under subparagraph (A) to all Federal agencies that could have jurisdiction over laws affected by trade negotiations.
(b)Designated congressional advisers
(1)Designation
(A)House of RepresentativesIn each Congress, any Member of the House of Representatives may be designated as a congressional adviser on trade policy and negotiations by the Speaker of the House of Representatives, after consulting with the chairman and ranking member of the Committee on Ways and Means and the chairman and ranking member of the committee from which the Member will be selected. (B)SenateIn each Congress, any Member of the Senate may be designated as a congressional adviser on trade policy and negotiations by the President pro tempore of the Senate, after consultation with the chairman and ranking member of the Committee on Finance and the chairman and ranking member of the committee from which the Member will be selected.
(2)Consultations with designated congressional advisersIn the course of negotiations conducted under this title, the United States Trade Representative shall consult closely and on a timely basis (including immediately before initialing an agreement) with, and keep fully apprised of the negotiations, the congressional advisers for trade policy and negotiations designated under paragraph (1). (3)AccreditationEach Member of Congress designated as a congressional adviser under paragraph (1) shall be accredited by the United States Trade Representative on behalf of the President as an official adviser to the United States delegations to international conferences, meetings, and negotiating sessions relating to trade agreements.
(c)Congressional advisory groups on negotiations
(1)In generalBy not later than 60 days after the date of the enactment of this Act, and not later than 30 days after the convening of each Congress, the chairman of the Committee on Ways and Means of the House of Representatives shall convene the House Advisory Group on Negotiations and the chairman of the Committee on Finance of the Senate shall convene the Senate Advisory Group on Negotiations (in this subsection referred to collectively as the congressional advisory groups). (2)Members and functions (A)Membership of the house advisory group on negotiationsIn each Congress, the House Advisory Group on Negotiations shall be comprised of the following Members of the House of Representatives:
(i)The chairman and ranking member of the Committee on Ways and Means, and 3 additional members of such Committee (not more than 2 of whom are members of the same political party). (ii)The chairman and ranking member, or their designees, of the committees of the House of Representatives that would have, under the Rules of the House of Representatives, jurisdiction over provisions of law affected by a trade agreement negotiation conducted at any time during that Congress and to which this title would apply.
(B)Membership of the senate advisory group on negotiationsIn each Congress, the Senate Advisory Group on Negotiations shall be comprised of the following Members of the Senate: (i)The chairman and ranking member of the Committee on Finance and 3 additional members of such Committee (not more than 2 of whom are members of the same political party).
(ii)The chairman and ranking member, or their designees, of the committees of the Senate that would have, under the Rules of the Senate, jurisdiction over provisions of law affected by a trade agreement negotiation conducted at any time during that Congress and to which this title would apply. (C)AccreditationEach member of the congressional advisory groups described in subparagraphs (A)(i) and (B)(i) shall be accredited by the United States Trade Representative on behalf of the President as an official adviser to the United States delegation in negotiations for any trade agreement to which this title applies. Each member of the congressional advisory groups described in subparagraphs (A)(ii) and (B)(ii) shall be accredited by the United States Trade Representative on behalf of the President as an official adviser to the United States delegation in the negotiations by reason of which the member is in one of the congressional advisory groups.
(D)Consultation and adviceThe congressional advisory groups shall consult with and provide advice to the Trade Representative regarding the formulation of specific objectives, negotiating strategies and positions, the development of the applicable trade agreement, and compliance and enforcement of the negotiated commitments under the trade agreement. (E)ChairThe House Advisory Group on Negotiations shall be chaired by the Chairman of the Committee on Ways and Means of the House of Representatives and the Senate Advisory Group on Negotiations shall be chaired by the Chairman of the Committee on Finance of the Senate.
(F)Coordination with other committeesMembers of any committee represented on one of the congressional advisory groups may submit comments to the member of the appropriate congressional advisory group from that committee regarding any matter related to a negotiation for any trade agreement to which this title applies. (3)Guidelines (A)Purpose and revisionThe United States Trade Representative, in consultation with the chairmen and the ranking members of the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, respectively—
(i)shall, not later than 120 days after the date of the enactment of this Act, develop written guidelines to facilitate the useful and timely exchange of information between the Trade Representative and the congressional advisory groups; and (ii)may make such revisions to the guidelines as may be necessary from time to time.
(B)ContentThe guidelines developed under subparagraph (A) shall provide for, among other things— (i)detailed briefings on a fixed timetable to be specified in the guidelines of the congressional advisory groups regarding negotiating objectives and positions and the status of the applicable negotiations, beginning as soon as practicable after the congressional advisory groups are convened, with more frequent briefings as trade negotiations enter the final stage;
(ii)access by members of the congressional advisory groups, and staff with proper security clearances, to pertinent documents relating to the negotiations, including classified materials; (iii)the closest practicable coordination between the Trade Representative and the congressional advisory groups at all critical periods during the negotiations, including at negotiation sites;
(iv)after the applicable trade agreement is concluded, consultation regarding ongoing compliance and enforcement of negotiated commitments under the trade agreement; and (v)the timeframe for submitting the report required under section 105(d)(3).
(4)Request for meetingUpon the request of a majority of either of the congressional advisory groups, the President shall meet with that congressional advisory group before initiating negotiations with respect to a trade agreement, or at any other time concerning the negotiations. (d)Consultations with the public (1)Guidelines for public engagementThe United States Trade Representative, in consultation with the chairmen and the ranking members of the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, respectively—
(A)shall, not later than 120 days after the date of the enactment of this Act, develop written guidelines on public access to information regarding negotiations conducted under this title; and (B)may make such revisions to the guidelines as may be necessary from time to time.
(2)PurposesThe guidelines developed under paragraph (1) shall— (A)facilitate transparency;
(B)encourage public participation; and (C)promote collaboration in the negotiation process.
(3)ContentThe guidelines developed under paragraph (1) shall include procedures that— (A)provide for rapid disclosure of information in forms that the public can readily find and use; and
(B)provide frequent opportunities for public input through Federal Register requests for comment and other means. (4)DisseminationThe United States Trade Representative shall disseminate the guidelines developed under paragraph (1) to all Federal agencies that could have jurisdiction over laws affected by trade negotiations.
(e)Consultations with advisory committees
(1)Guidelines for engagement with advisory committeesThe United States Trade Representative, in consultation with the chairmen and the ranking members of the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, respectively— (A)shall, not later than 120 days after the date of the enactment of this Act, develop written guidelines on enhanced coordination with advisory committees established pursuant to section 135 of the Trade Act of 1974 (19 U.S.C. 2155) regarding negotiations conducted under this title; and
(B)may make such revisions to the guidelines as may be necessary from time to time. (2)ContentThe guidelines developed under paragraph (1) shall enhance coordination with advisory committees described in that paragraph through procedures to ensure—
(A)timely briefings of advisory committees and regular opportunities for advisory committees to provide input throughout the negotiation process on matters relevant to the sectors or functional areas represented by those committees; and (B)the sharing of detailed and timely information with each member of an advisory committee regarding negotiations and pertinent documents related to the negotiation (including classified information) on matters relevant to the sectors or functional areas the member represents, and with a designee with proper security clearances of each such member as appropriate.
(3)DisseminationThe United States Trade Representative shall disseminate the guidelines developed under paragraph (1) to all Federal agencies that could have jurisdiction over laws affected by trade negotiations. (f)Establishment of position of Chief Transparency Officer in the Office of the United States Trade RepresentativeSection 141(b) of the Trade Act of 1974 (19 U.S.C. 2171(b)) is amended—
(1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:

(3)There shall be in the Office one Chief Transparency Officer. The Chief Transparency Officer shall consult with Congress on transparency policy, coordinate transparency in trade negotiations, engage and assist the public, and advise the United States Trade Representative on transparency policy.. 105.Notice, consultations, and reports (a)Notice, consultations, and reports before negotiation (1)NoticeThe President, with respect to any agreement that is subject to the provisions of section 103(b), shall—
(A)provide, at least 90 calendar days before initiating negotiations with a country, written notice to Congress of the President’s intention to enter into the negotiations with that country and set forth in the notice the date on which the President intends to initiate those negotiations, the specific United States objectives for the negotiations with that country, and whether the President intends to seek an agreement, or changes to an existing agreement; (B)before and after submission of the notice, consult regarding the negotiations with the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, such other committees of the House and Senate as the President deems appropriate, and the House Advisory Group on Negotiations and the Senate Advisory Group on Negotiations convened under section 104(c);
(C)upon the request of a majority of the members of either the House Advisory Group on Negotiations or the Senate Advisory Group on Negotiations convened under section 104(c), meet with the requesting congressional advisory group before initiating the negotiations or at any other time concerning the negotiations; and (D)after consulting with the Committee on Ways and Means and the Committee on Finance, and at least 30 calendar days before initiating negotiations with a country, publish on a publicly available Internet website of the Office of the United States Trade Representative, and regularly update thereafter, a detailed and comprehensive summary of the specific objectives with respect to the negotiations, and a description of how the agreement, if successfully concluded, will further those objectives and benefit the United States.
(2)Negotiations regarding agriculture
(A)Assessment and consultations following assessmentBefore initiating or continuing negotiations the subject matter of which is directly related to the subject matter under section 102(b)(3)(B) with any country, the President shall— (i)assess whether United States tariffs on agricultural products that were bound under the Uruguay Round Agreements are lower than the tariffs bound by that country;
(ii)consider whether the tariff levels bound and applied throughout the world with respect to imports from the United States are higher than United States tariffs and whether the negotiation provides an opportunity to address any such disparity; and (iii)consult with the Committee on Ways and Means and the Committee on Agriculture of the House of Representatives and the Committee on Finance and the Committee on Agriculture, Nutrition, and Forestry of the Senate concerning the results of the assessment, whether it is appropriate for the United States to agree to further tariff reductions based on the conclusions reached in the assessment, and how all applicable negotiating objectives will be met.
(B)Special consultations on import sensitive products
(i)Before initiating negotiations with regard to agriculture and, with respect to agreements described in paragraphs (2) and (3) of section 107(a), as soon as practicable after the date of the enactment of this Act, the United States Trade Representative shall— (I)identify those agricultural products subject to tariff rate quotas on the date of enactment of this Act, and agricultural products subject to tariff reductions by the United States as a result of the Uruguay Round Agreements, for which the rate of duty was reduced on January 1, 1995, to a rate which was not less than 97.5 percent of the rate of duty that applied to such article on December 31, 1994;
(II)consult with the Committee on Ways and Means and the Committee on Agriculture of the House of Representatives and the Committee on Finance and the Committee on Agriculture, Nutrition, and Forestry of the Senate concerning— (aa)whether any further tariff reductions on the products identified under subclause (I) should be appropriate, taking into account the impact of any such tariff reduction on the United States industry producing the product concerned;
(bb)whether the products so identified face unjustified sanitary or phytosanitary restrictions, including those not based on scientific principles in contravention of the Uruguay Round Agreements; and (cc)whether the countries participating in the negotiations maintain export subsidies or other programs, policies, or practices that distort world trade in such products and the impact of such programs, policies, and practices on United States producers of the products;
(III)request that the International Trade Commission prepare an assessment of the probable economic effects of any such tariff reduction on the United States industry producing the product concerned and on the United States economy as a whole; and (IV)upon complying with subclauses (I), (II), and (III), notify the Committee on Ways and Means and the Committee on Agriculture of the House of Representatives and the Committee on Finance and the Committee on Agriculture, Nutrition, and Forestry of the Senate of those products identified under subclause (I) for which the Trade Representative intends to seek tariff liberalization in the negotiations and the reasons for seeking such tariff liberalization.
(ii)If, after negotiations described in clause (i) are commenced— (I)the United States Trade Representative identifies any additional agricultural product described in clause (i)(I) for tariff reductions which were not the subject of a notification under clause (i)(IV), or
(II)any additional agricultural product described in clause (i)(I) is the subject of a request for tariff reductions by a party to the negotiations,the Trade Representative shall, as soon as practicable, notify the committees referred to in clause (i)(IV) of those products and the reasons for seeking such tariff reductions. (3)Negotiations regarding the fishing industryBefore initiating, or continuing, negotiations that directly relate to fish or shellfish trade with any country, the President shall consult with the Committee on Ways and Means and the Committee on Natural Resources of the House of Representatives, and the Committee on Finance and the Committee on Commerce, Science, and Transportation of the Senate, and shall keep the Committees apprised of the negotiations on an ongoing and timely basis.
(4)Negotiations regarding textilesBefore initiating or continuing negotiations the subject matter of which is directly related to textiles and apparel products with any country, the President shall— (A)assess whether United States tariffs on textile and apparel products that were bound under the Uruguay Round Agreements are lower than the tariffs bound by that country and whether the negotiation provides an opportunity to address any such disparity; and
(B)consult with the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate concerning the results of the assessment, whether it is appropriate for the United States to agree to further tariff reductions based on the conclusions reached in the assessment, and how all applicable negotiating objectives will be met. (5)Adherence to existing international trade and investment agreement obligationsIn determining whether to enter into negotiations with a particular country, the President shall take into account the extent to which that country has implemented, or has accelerated the implementation of, its international trade and investment commitments to the United States, including pursuant to the WTO Agreement.
(b)Consultation with congress before entry into agreement
(1)ConsultationBefore entering into any trade agreement under section 103(b), the President shall consult with— (A)the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate;
(B)each other committee of the House and the Senate, and each joint committee of Congress, which has jurisdiction over legislation involving subject matters which would be affected by the trade agreement; and (C)the House Advisory Group on Negotiations and the Senate Advisory Group on Negotiations convened under section 104(c).
(2)ScopeThe consultation described in paragraph (1) shall include consultation with respect to— (A)the nature of the agreement;
(B)how and to what extent the agreement will achieve the applicable purposes, policies, priorities, and objectives of this title; and (C)the implementation of the agreement under section 106, including the general effect of the agreement on existing laws.
(3)Report regarding united states trade remedy laws
(A)Changes in certain trade lawsThe President, not less than 180 calendar days before the day on which the President enters into a trade agreement under section 103(b), shall report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate— (i)the range of proposals advanced in the negotiations with respect to that agreement, that may be in the final agreement, and that could require amendments to title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) or to chapter 1 of title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.); and
(ii)how these proposals relate to the objectives described in section 102(b)(16). (B)Resolutions (i)At any time after the transmission of the report under subparagraph (A), if a resolution is introduced with respect to that report in either House of Congress, the procedures set forth in clauses (iii) through (vii) shall apply to that resolution if—
(I)no other resolution with respect to that report has previously been reported in that House of Congress by the Committee on Ways and Means or the Committee on Finance, as the case may be, pursuant to those procedures; and (II)no procedural disapproval resolution under section 106(b) introduced with respect to a trade agreement entered into pursuant to the negotiations to which the report under subparagraph (A) relates has previously been reported in that House of Congress by the Committee on Ways and Means or the Committee on Finance, as the case may be.
(ii)For purposes of this subparagraph, the term resolution means only a resolution of either House of Congress, the matter after the resolving clause of which is as follows: That the ____ finds that the proposed changes to United States trade remedy laws contained in the report of the President transmitted to Congress on ____ under section 105(b)(3) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 with respect to ____, are inconsistent with the negotiating objectives described in section 102(b)(16) of that Act., with the first blank space being filled with the name of the resolving House of Congress, the second blank space being filled with the appropriate date of the report, and the third blank space being filled with the name of the country or countries involved. (iii)Resolutions in the House of Representatives—
(I)may be introduced by any Member of the House; (II)shall be referred to the Committee on Ways and Means and, in addition, to the Committee on Rules; and
(III)may not be amended by either Committee. (iv)Resolutions in the Senate—
(I)may be introduced by any Member of the Senate; (II)shall be referred to the Committee on Finance; and
(III)may not be amended. (v)It is not in order for the House of Representatives to consider any resolution that is not reported by the Committee on Ways and Means and, in addition, by the Committee on Rules.
(vi)It is not in order for the Senate to consider any resolution that is not reported by the Committee on Finance. (vii)The provisions of subsections (d) and (e) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192) (relating to floor consideration of certain resolutions in the House and Senate) shall apply to resolutions.
(4)Advisory committee reportsThe report required under section 135(e)(1) of the Trade Act of 1974 (19 U.S.C. 2155(e)(1)) regarding any trade agreement entered into under subsection (a) or (b) of section 103 shall be provided to the President, Congress, and the United States Trade Representative not later than 30 days after the date on which the President notifies Congress under section 103(a)(2) or 106(a)(1)(A) of the intention of the President to enter into the agreement. (c)International Trade Commission assessment (1)Submission of information to commissionThe President, not later than 90 calendar days before the day on which the President enters into a trade agreement under section 103(b), shall provide the International Trade Commission (referred to in this subsection as the Commission) with the details of the agreement as it exists at that time and request the Commission to prepare and submit an assessment of the agreement as described in paragraph (2). Between the time the President makes the request under this paragraph and the time the Commission submits the assessment, the President shall keep the Commission current with respect to the details of the agreement.
(2)AssessmentNot later than 105 calendar days after the President enters into a trade agreement under section 103(b), the Commission shall submit to the President and Congress a report assessing the likely impact of the agreement on the United States economy as a whole and on specific industry sectors, including the impact the agreement will have on the gross domestic product, exports and imports, aggregate employment and employment opportunities, the production, employment, and competitive position of industries likely to be significantly affected by the agreement, and the interests of United States consumers. (3)Review of empirical literatureIn preparing the assessment under paragraph (2), the Commission shall review available economic assessments regarding the agreement, including literature regarding any substantially equivalent proposed agreement, and shall provide in its assessment a description of the analyses used and conclusions drawn in such literature, and a discussion of areas of consensus and divergence between the various analyses and conclusions, including those of the Commission regarding the agreement.
(4)Public availabilityThe President shall make each assessment under paragraph (2) available to the public. (d)Reports submitted to committees with agreement (1)Environmental reviews and reportsThe President shall—
(A)conduct environmental reviews of future trade and investment agreements, consistent with Executive Order No. 13141 (64 Fed. Reg. 63169), dated November 16, 1999, and its relevant guidelines; and (B)submit a report on those reviews and on the content and operation of consultative mechanisms established pursuant to section 102(c) to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate at the time the President submits to Congress a copy of the final legal text of an agreement pursuant to section 106(a)(1)(E).
(2)Employment impact reviews and reportsThe President shall— (A)review the impact of future trade agreements on United States employment, including labor markets, modeled after Executive Order No. 13141 (64 Fed. Reg. 63169) to the extent appropriate in establishing procedures and criteria; and
(B)submit a report on such reviews to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate at the time the President submits to Congress a copy of the final legal text of an agreement pursuant to section 106(a)(1)(E). (3)Report on labor rightsThe President shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, on a timeframe determined in accordance with section 104(c)(3)(B)(v)—
(A)a meaningful labor rights report of the country, or countries, with respect to which the President is negotiating; and (B)a description of any provisions that would require changes to the labor laws and labor practices of the United States.
(4)Public availabilityThe President shall make all reports required under this subsection available to the public. (e)Implementation and enforcement plan (1)In generalAt the time the President submits to Congress a copy of the final legal text of an agreement pursuant to section 106(a)(1)(E), the President shall also submit to Congress a plan for implementing and enforcing the agreement.
(2)ElementsThe implementation and enforcement plan required by paragraph (1) shall include the following: (A)Border personnel requirementsA description of additional personnel required at border entry points, including a list of additional customs and agricultural inspectors.
(B)Agency staffing requirementsA description of additional personnel required by Federal agencies responsible for monitoring and implementing the trade agreement, including personnel required by the Office of the United States Trade Representative, the Department of Commerce, the Department of Agriculture (including additional personnel required to implement sanitary and phytosanitary measures in order to obtain market access for United States exports), the Department of Homeland Security, the Department of the Treasury, and such other agencies as may be necessary. (C)Customs infrastructure requirementsA description of the additional equipment and facilities needed by U.S. Customs and Border Protection.
(D)Impact on state and local governmentsA description of the impact the trade agreement will have on State and local governments as a result of increases in trade. (E)Cost analysisAn analysis of the costs associated with each of the items listed in subparagraphs (A) through (D).
(3)Budget submissionThe President shall include a request for the resources necessary to support the plan required by paragraph (1) in the first budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, after the date of the submission of the plan. (4)Public availabilityThe President shall make the plan required under this subsection available to the public.
(f)Other reports
(1)Report on penaltiesNot later than one year after the imposition by the United States of a penalty or remedy permitted by a trade agreement to which this title applies, the President shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the effectiveness of the penalty or remedy applied under United States law in enforcing United States rights under the trade agreement, which shall address whether the penalty or remedy was effective in changing the behavior of the targeted party and whether the penalty or remedy had any adverse impact on parties or interests not party to the dispute. (2)Report on impact of trade promotion authorityNot later than one year after the date of the enactment of this Act, and not later than 5 years thereafter, the United States International Trade Commission shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the economic impact on the United States of all trade agreements with respect to which Congress has enacted an implementing bill under trade authorities procedures since January 1, 1984.
(3)Enforcement consultations and reports
(A)The United States Trade Representative shall consult with the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate after acceptance of a petition for review or taking an enforcement action in regard to an obligation under a trade agreement, including a labor or environmental obligation. During such consultations, the United States Trade Representative shall describe the matter, including the basis for such action and the application of any relevant legal obligations. (B)As part of the report required pursuant to section 163 of the Trade Act of 1974 (19 U.S.C. 2213), the President shall report annually to Congress on enforcement actions taken pursuant to a trade agreement to which the United States is a party, as well as on any public reports issued by Federal agencies on enforcement matters relating to a trade agreement.
(g)Additional coordination with membersAny Member of the House of Representatives may submit to the Committee on Ways and Means of the House of Representatives and any Member of the Senate may submit to the Committee on Finance of the Senate the views of that Member on any matter relevant to a proposed trade agreement, and the relevant Committee shall receive those views for consideration. 106.Implementation of trade agreements (a)In general (1)Notification and submissionAny agreement entered into under section 103(b) shall enter into force with respect to the United States if (and only if)—
(A)the President, at least 90 calendar days before the day on which the President enters into the trade agreement, notifies the House of Representatives and the Senate of the President’s intention to enter into the agreement, and promptly thereafter publishes notice of such intention in the Federal Register; (B)the President, at least 60 days before the day on which the President enters into the agreement, publishes the text of the agreement on a publicly available Internet website of the Office of the United States Trade Representative;
(C)within 60 days after entering into the agreement, the President submits to Congress a description of those changes to existing laws that the President considers would be required in order to bring the United States into compliance with the agreement; (D)the President, at least 30 days before submitting to Congress the materials under subparagraph (E), submits to Congress—
(i)a draft statement of any administrative action proposed to implement the agreement; and (ii)a copy of the final legal text of the agreement;
(E)after entering into the agreement, the President submits to Congress, on a day on which both Houses of Congress are in session, a copy of the final legal text of the agreement, together with— (i)a draft of an implementing bill described in section 103(b)(3);
(ii)a statement of any administrative action proposed to implement the trade agreement; and (iii)the supporting information described in paragraph (2)(A);
(F)the implementing bill is enacted into law; and (G)the President, not later than 30 days before the date on which the agreement enters into force with respect to a party to the agreement, submits written notice to Congress that the President has determined that the party has taken measures necessary to comply with those provisions of the agreement that are to take effect on the date on which the agreement enters into force.
(2)Supporting information
(A)In generalThe supporting information required under paragraph (1)(E)(iii) consists of— (i)an explanation as to how the implementing bill and proposed administrative action will change or affect existing law; and
(ii)a statement— (I)asserting that the agreement makes progress in achieving the applicable purposes, policies, priorities, and objectives of this title; and
(II)setting forth the reasons of the President regarding— (aa)how and to what extent the agreement makes progress in achieving the applicable purposes, policies, and objectives referred to in subclause (I);
(bb)whether and how the agreement changes provisions of an agreement previously negotiated; (cc)how the agreement serves the interests of United States commerce; and
(dd)how the implementing bill meets the standards set forth in section 103(b)(3). (B)Public availabilityThe President shall make the supporting information described in subparagraph (A) available to the public.
(3)Reciprocal benefitsIn order to ensure that a foreign country that is not a party to a trade agreement entered into under section 103(b) does not receive benefits under the agreement unless the country is also subject to the obligations under the agreement, the implementing bill submitted with respect to the agreement shall provide that the benefits and obligations under the agreement apply only to the parties to the agreement, if such application is consistent with the terms of the agreement. The implementing bill may also provide that the benefits and obligations under the agreement do not apply uniformly to all parties to the agreement, if such application is consistent with the terms of the agreement. (4)Disclosure of commitmentsAny agreement or other understanding with a foreign government or governments (whether oral or in writing) that—
(A)relates to a trade agreement with respect to which Congress enacts an implementing bill under trade authorities procedures; and (B)is not disclosed to Congress before an implementing bill with respect to that agreement is introduced in either House of Congress,shall not be considered to be part of the agreement approved by Congress and shall have no force and effect under United States law or in any dispute settlement body.
(b)Limitations on trade authorities procedures
(1)For lack of notice or consultations
(A)In generalThe trade authorities procedures shall not apply to any implementing bill submitted with respect to a trade agreement or trade agreements entered into under section 103(b) if during the 60-day period beginning on the date that one House of Congress agrees to a procedural disapproval resolution for lack of notice or consultations with respect to such trade agreement or agreements, the other House separately agrees to a procedural disapproval resolution with respect to such trade agreement or agreements. (B)Procedural disapproval resolution (i)For purposes of this paragraph, the term procedural disapproval resolution means a resolution of either House of Congress, the sole matter after the resolving clause of which is as follows: That the President has failed or refused to notify or consult in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 on negotiations with respect to ________ and, therefore, the trade authorities procedures under that Act shall not apply to any implementing bill submitted with respect to such trade agreement or agreements., with the blank space being filled with a description of the trade agreement or agreements with respect to which the President is considered to have failed or refused to notify or consult.
(ii)For purposes of clause (i) and paragraphs (3)(C) and (4)(C), the President has failed or refused to notify or consult in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 on negotiations with respect to a trade agreement or trade agreements if— (I)the President has failed or refused to consult (as the case may be) in accordance with sections 104 and 105 and this section with respect to the negotiations, agreement, or agreements;
(II)guidelines under section 104 have not been developed or met with respect to the negotiations, agreement, or agreements; (III)the President has not met with the House Advisory Group on Negotiations or the Senate Advisory Group on Negotiations pursuant to a request made under section 104(c)(4) with respect to the negotiations, agreement, or agreements; or
(IV)the agreement or agreements fail to make progress in achieving the purposes, policies, priorities, and objectives of this title. (2)Procedures for considering resolutions (A)Procedural disapproval resolutions—
(i)in the House of Representatives— (I)may be introduced by any Member of the House;
(II)shall be referred to the Committee on Ways and Means and, in addition, to the Committee on Rules; and (III)may not be amended by either Committee; and
(ii)in the Senate— (I)may be introduced by any Member of the Senate;
(II)shall be referred to the Committee on Finance; and (III)may not be amended.
(B)The provisions of subsections (d) and (e) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192) (relating to the floor consideration of certain resolutions in the House and Senate) apply to a procedural disapproval resolution introduced with respect to a trade agreement if no other procedural disapproval resolution with respect to that trade agreement has previously been reported in that House of Congress by the Committee on Ways and Means or the Committee on Finance, as the case may be, and if no resolution described in clause (ii) of section 105(b)(3)(B) with respect to that trade agreement has been reported in that House of Congress by the Committee on Ways and Means or the Committee on Finance, as the case may be, pursuant to the procedures set forth in clauses (iii) through (vii) of such section. (C)It is not in order for the House of Representatives to consider any procedural disapproval resolution not reported by the Committee on Ways and Means and, in addition, by the Committee on Rules.
(D)It is not in order for the Senate to consider any procedural disapproval resolution not reported by the Committee on Finance. (3)Consideration in Senate of consultation and compliance resolution to remove trade authorities procedures (A)Reporting of resolutionIf, when the Committee on Finance of the Senate meets on whether to report an implementing bill with respect to a trade agreement or agreements entered into under section 103(b), the committee fails to favorably report the bill, the committee shall report a resolution described in subparagraph (C).
(B)Applicability of trade authorities proceduresThe trade authorities procedures shall not apply in the Senate to any implementing bill submitted with respect to a trade agreement or agreements described in subparagraph (A) if the Committee on Finance reports a resolution described in subparagraph (C) and such resolution is agreed to by the Senate. (C)Resolution describedA resolution described in this subparagraph is a resolution of the Senate originating from the Committee on Finance the sole matter after the resolving clause of which is as follows: That the President has failed or refused to notify or consult in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 on negotiations with respect to _____ and, therefore, the trade authorities procedures under that Act shall not apply in the Senate to any implementing bill submitted with respect to such trade agreement or agreements., with the blank space being filled with a description of the trade agreement or agreements described in subparagraph (A).
(D)ProceduresIf the Senate does not agree to a motion to invoke cloture on the motion to proceed to a resolution described in subparagraph (C), the resolution shall be committed to the Committee on Finance. (4)Consideration in the House of Representatives of a consultation and compliance resolution (A)Qualifications for reporting resolutionIf—
(i)the Committee on Ways and Means of the House of Representatives reports an implementing bill with respect to a trade agreement or agreements entered into under section 103(b) with other than a favorable recommendation; and (ii)a Member of the House of Representatives has introduced a consultation and compliance resolution on the legislative day following the filing of a report to accompany the implementing bill with other than a favorable recommendation,then the Committee on Ways and Means shall consider a consultation and compliance resolution pursuant to subparagraph (B).
(B)Committee consideration of a qualifying resolution
(i)Not later than the fourth legislative day after the date of introduction of the resolution, the Committee on Ways and Means shall meet to consider a resolution meeting the qualifications set forth in subparagraph (A). (ii)After consideration of one such resolution by the Committee on Ways and Means, this subparagraph shall not apply to any other such resolution.
(iii)If the Committee on Ways and Means has not reported the resolution by the sixth legislative day after the date of its introduction, that committee shall be discharged from further consideration of the resolution. (C)Consultation and compliance resolution describedA consultation and compliance resolution—
(i)is a resolution of the House of Representatives, the sole matter after the resolving clause of which is as follows: That the President has failed or refused to notify or consult in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 on negotiations with respect to _____ and, therefore, the trade authorities procedures under that Act shall not apply in the House of Representatives to any implementing bill submitted with respect to such trade agreement or agreements., with the blank space being filled with a description of the trade agreement or agreements described in subparagraph (A); and (ii)shall be referred to the Committee on Ways and Means.
(D)Applicability of trade authorities proceduresThe trade authorities procedures shall not apply in the House of Representatives to any implementing bill submitted with respect to a trade agreement or agreements which are the object of a consultation and compliance resolution if such resolution is adopted by the House. (5)For failure to meet other requirementsNot later than December 15, 2015, the Secretary of Commerce, in consultation with the Secretary of State, the Secretary of the Treasury, the Attorney General, and the United States Trade Representative, shall transmit to Congress a report setting forth the strategy of the executive branch to address concerns of Congress regarding whether dispute settlement panels and the Appellate Body of the World Trade Organization have added to obligations, or diminished rights, of the United States, as described in section 102(b)(15)(C). Trade authorities procedures shall not apply to any implementing bill with respect to an agreement negotiated under the auspices of the World Trade Organization unless the Secretary of Commerce has issued such report by the deadline specified in this paragraph.
(6)Limitations on procedures with respect to agreements with countries not in compliance with Trafficking Victims Protection Act of 2000
(A)In generalThe trade authorities procedures shall not apply to any implementing bill submitted with respect to a trade agreement or trade agreements entered into under section 103(b) with a country to which the minimum standards for the elimination of trafficking are applicable and the government of which does not fully comply with such standards and is not making significant efforts to bring the country into compliance (commonly referred to as a tier 3 country), as determined in the most recent annual report on trafficking in persons submitted under section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)). (B)Minimum standards for the elimination of trafficking definedIn this paragraph, the term minimum standards for the elimination of trafficking means the standards set forth in section 108 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106).
(c)Rules of House of Representatives and SenateSubsection (b) of this section, section 103(c), and section 105(b)(3) are enacted by Congress— (1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such are deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and
(2)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House. 107.Treatment of certain trade agreements for which negotiations have already begun (a)Certain agreementsNotwithstanding the prenegotiation notification and consultation requirement described in section 105(a), if an agreement to which section 103(b) applies—
(1)is entered into under the auspices of the World Trade Organization, (2)is entered into with the Trans-Pacific Partnership countries with respect to which notifications have been made in a manner consistent with section 105(a)(1)(A) as of the date of the enactment of this Act,
(3)is entered into with the European Union, (4)is an agreement with respect to international trade in services entered into with WTO members with respect to which a notification has been made in a manner consistent with section 105(a)(1)(A) as of the date of the enactment of this Act, or
(5)is an agreement with respect to environmental goods entered into with WTO members with respect to which a notification has been made in a manner consistent with section 105(a)(1)(A) as of the date of the enactment of this Act,and results from negotiations that were commenced before the date of the enactment of this Act, subsection (b) shall apply. (b)Treatment of agreementsIn the case of any agreement to which subsection (a) applies, the applicability of the trade authorities procedures to implementing bills shall be determined without regard to the requirements of section 105(a) (relating only to notice prior to initiating negotiations), and any resolution under paragraph (1)(B), (3)(C), or (4)(C) of section 106(b) shall not be in order on the basis of a failure or refusal to comply with the provisions of section 105(a), if (and only if) the President, as soon as feasible after the date of the enactment of this Act—
(1)notifies Congress of the negotiations described in subsection (a), the specific United States objectives in the negotiations, and whether the President is seeking a new agreement or changes to an existing agreement; and (2)before and after submission of the notice, consults regarding the negotiations with the committees referred to in section 105(a)(1)(B) and the House and Senate Advisory Groups on Negotiations convened under section 104(c).
108.Sovereignty
(a)United States law To prevail in event of conflictNo provision of any trade agreement entered into under section 103(b), nor the application of any such provision to any person or circumstance, that is inconsistent with any law of the United States, any State of the United States, or any locality of the United States shall have effect. (b)Amendments or modifications of United States lawNo provision of any trade agreement entered into under section 103(b) shall prevent the United States, any State of the United States, or any locality of the United States from amending or modifying any law of the United States, that State, or that locality (as the case may be).
(c)Dispute settlement reportsReports, including findings and recommendations, issued by dispute settlement panels convened pursuant to any trade agreement entered into under section 103(b) shall have no binding effect on the law of the United States, the Government of the United States, or the law or government of any State or locality of the United States. 109.Interests of small businesses (a)Sense of CongressIt is the sense of Congress that—
(1)the United States Trade Representative should facilitate participation by small businesses in the trade negotiation process; and (2)the functions of the Office of the United States Trade Representative relating to small businesses should continue to be reflected in the title of the Assistant United States Trade Representative assigned the responsibility for small businesses.
(b)Consideration of small business interestsThe Assistant United States Trade Representative for Small Business, Market Access, and Industrial Competitiveness shall be responsible for ensuring that the interests of small businesses are considered in all trade negotiations in accordance with the objective described in section 102(a)(8). 110.Conforming amendments; application of certain provisions (a)Conforming amendments (1)Advice from United States International Trade CommissionSection 131 of the Trade Act of 1974 (19 U.S.C. 2151) is amended—
(A)in subsection (a)— (i)in paragraph (1), by striking section 2103(a) or (b) of the Bipartisan Trade Promotion Authority Act of 2002 and inserting subsection (a) or (b) of section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; and
(ii)in paragraph (2), by striking section 2103(b) of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; (B)in subsection (b), by striking section 2103(a)(3)(A) of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103(a)(4)(A) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; and
(C)in subsection (c), by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103(a) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015. (2)HearingsSection 132 of the Trade Act of 1974 (19 U.S.C. 2152) is amended by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015.
(3)Public hearingsSection 133(a) of the Trade Act of 1974 (19 U.S.C. 2153(a)) is amended by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015. (4)Prerequisites for offersSection 134 of the Trade Act of 1974 (19 U.S.C. 2154) is amended by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 each place it appears and inserting section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015.
(5)Information and advice from private and public sectorsSection 135 of the Trade Act of 1974 (19 U.S.C. 2155) is amended— (A)in subsection (a)(1)(A), by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; and
(B)in subsection (e)— (i)in paragraph (1)—
(I)by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 each place it appears and inserting section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; and (II)by striking not later than the date on which the President notifies the Congress under section 2105(a)(1)(A) of the Bipartisan Trade Promotion Authority Act of 2002 and inserting not later than the date that is 30 days after the date on which the President notifies Congress under section 106(a)(1)(A) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; and
(ii)in paragraph (2), by striking section 2102 of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 102 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015. (6)Procedures relating to implementing billsSection 151 of the Trade Act of 1974 (19 U.S.C. 2191) is amended—
(A)in subsection (b)(1), in the matter preceding subparagraph (A), by striking section 2105(a)(1) of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 106(a)(1) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015; and (B)in subsection (c)(1), by striking section 2105(a)(1) of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 106(a)(1) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015.
(7)Transmission of agreements to CongressSection 162(a) of the Trade Act of 1974 (19 U.S.C. 2212(a)) is amended by striking section 2103 of the Bipartisan Trade Promotion Authority Act of 2002 and inserting section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015. (b)Application of certain provisionsFor purposes of applying sections 125, 126, and 127 of the Trade Act of 1974 (19 U.S.C. 2135, 2136, and 2137)—
(1)any trade agreement entered into under section 103 shall be treated as an agreement entered into under section 101 or 102 of the Trade Act of 1974 (19 U.S.C. 2111 or 2112), as appropriate; and (2)any proclamation or Executive order issued pursuant to a trade agreement entered into under section 103 shall be treated as a proclamation or Executive order issued pursuant to a trade agreement entered into under section 102 of the Trade Act of 1974 (19 U.S.C. 2112).
111.DefinitionsIn this title: (1)Agreement on agricultureThe term Agreement on Agriculture means the agreement referred to in section 101(d)(2) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(2)).
(2)Agreement on safeguardsThe term Agreement on Safeguards means the agreement referred to in section 101(d)(13) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(13)). (3)Agreement on subsidies and countervailing measuresThe term Agreement on Subsidies and Countervailing Measures means the agreement referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)).
(4)Antidumping agreementThe term Antidumping Agreement means the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994 referred to in section 101(d)(7) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(7)). (5)Appellate bodyThe term Appellate Body means the Appellate Body established under Article 17.1 of the Dispute Settlement Understanding.
(6)Common multilateral environmental agreement
(A)In generalThe term common multilateral environmental agreement means any agreement specified in subparagraph (B) or included under subparagraph (C) to which both the United States and one or more other parties to the negotiations are full parties, including any current or future mutually agreed upon protocols, amendments, annexes, or adjustments to such an agreement. (B)Agreements specifiedThe agreements specified in this subparagraph are the following:
(i)The Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249). (ii)The Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987.
(iii)The Protocol of 1978 Relating to the International Convention for the Prevention of Pollution from Ships, 1973, done at London February 17, 1978. (iv)The Convention on Wetlands of International Importance Especially as Waterfowl Habitat, done at Ramsar February 2, 1971 (TIAS 11084).
(v)The Convention on the Conservation of Antarctic Marine Living Resources, done at Canberra May 20, 1980 (33 UST 3476). (vi)The International Convention for the Regulation of Whaling, done at Washington December 2, 1946 (62 Stat. 1716).
(vii)The Convention for the Establishment of an Inter-American Tropical Tuna Commission, done at Washington May 31, 1949 (1 UST 230). (C)Additional agreementsBoth the United States and one or more other parties to the negotiations may agree to include any other multilateral environmental or conservation agreement to which they are full parties as a common multilateral environmental agreement under this paragraph.
(7)Core labor standardsThe term core labor standards means— (A)freedom of association;
(B)the effective recognition of the right to collective bargaining; (C)the elimination of all forms of forced or compulsory labor;
(D)the effective abolition of child labor and a prohibition on the worst forms of child labor; and (E)the elimination of discrimination in respect of employment and occupation.
(8)Dispute settlement understandingThe term Dispute Settlement Understanding means the Understanding on Rules and Procedures Governing the Settlement of Disputes referred to in section 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)). (9)Enabling ClauseThe term Enabling Clause means the Decision on Differential and More Favourable Treatment, Reciprocity and Fuller Participation of Developing Countries (L/4903), adopted November 28, 1979, under GATT 1947 (as defined in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501)).
(10)Environmental lawsThe term environmental laws, with respect to the laws of the United States, means environmental statutes and regulations enforceable by action of the Federal Government. (11)GATT 1994The term GATT 1994 has the meaning given that term in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).
(12)General Agreement on Trade in ServicesThe term General Agreement on Trade in Services means the General Agreement on Trade in Services (referred to in section 101(d)(14) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(14))). (13)Government procurement agreementThe term Government Procurement Agreement means the Agreement on Government Procurement referred to in section 101(d)(17) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(17)).
(14)ILOThe term ILO means the International Labor Organization. (15)Import sensitive agricultural productThe term import sensitive agricultural product means an agricultural product—
(A)with respect to which, as a result of the Uruguay Round Agreements, the rate of duty was the subject of tariff reductions by the United States and, pursuant to such Agreements, was reduced on January 1, 1995, to a rate that was not less than 97.5 percent of the rate of duty that applied to such article on December 31, 1994; or (B)which was subject to a tariff rate quota on the date of the enactment of this Act.
(16)Information technology agreementThe term Information Technology Agreement means the Ministerial Declaration on Trade in Information Technology Products of the World Trade Organization, agreed to at Singapore December 13, 1996. (17)Internationally recognized core labor standardsThe term internationally recognized core labor standards means the core labor standards only as stated in the ILO Declaration on Fundamental Principles and Rights at Work and its Follow-Up (1998).
(18)Labor lawsThe term labor laws means the statutes and regulations, or provisions thereof, of a party to the negotiations that are directly related to core labor standards as well as other labor protections for children and minors and acceptable conditions of work with respect to minimum wages, hours of work, and occupational safety and health, and for the United States, includes Federal statutes and regulations addressing those standards, protections, or conditions, but does not include State or local labor laws. (19)United states personThe term United States person means—
(A)a United States citizen; (B)a partnership, corporation, or other legal entity that is organized under the laws of the United States; and
(C)a partnership, corporation, or other legal entity that is organized under the laws of a foreign country and is controlled by entities described in subparagraph (B) or United States citizens, or both. (20)Uruguay round agreementsThe term Uruguay Round Agreements has the meaning given that term in section 2(7) of the Uruguay Round Agreements Act (19 U.S.C. 3501(7)).
(21)World trade organization; WTOThe terms World Trade Organization and WTO mean the organization established pursuant to the WTO Agreement. (22)WTO agreementThe term WTO Agreement means the Agreement Establishing the World Trade Organization entered into on April 15, 1994.
(23)WTO memberThe term WTO member has the meaning given that term in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C. 3501(10)).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 